Citation Nr: 0944904	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of lead 
poisoning.

2.  Entitlement to service connection for residuals of 
cellulitis and abscess of the right thenar eminence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from March 1964 to February 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the above claims.

The Veteran presently seeks to reopen a claim of service 
connection for residuals of lead poisoning, last denied by 
the RO in August 1998.  The Veteran did not appeal the 
decision, and in order for VA to review the merits of the 
claim, the Veteran must submit new and material evidence.  
The Board is required to address the issue of new and 
material evidence despite the RO's determination to reopen 
the claim in the November 2006 Statement of the Case.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, 
the issues have been captioned as set forth above.

The Board notes that in his Appeal To Board Of Veterans' 
Appeals (VA Form 9) received by the RO in January 2007, the 
Veteran indicated that he wished to be scheduled for a 
personal hearing before a Veterans Law Judge of the Board 
travelling to the RO.  In February 2007, he clarified that he 
wished to be scheduled for a video conference hearing over 
which a Veterans Law Judge of the Board would have presided.  
Thereafter, in March 2007, the Veteran indicated that he 
wished to withdraw his request for a personal hearing before 
the Board.  Thus, the Board finds the Veteran's request for a 
hearing before a Veterans Law Judge of the Board to be 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  Service connection for a residuals of lead poisoning was 
denied by the RO in a rating decision dated in August 1998, 
and the Veteran did not perfect a substantive appeal.

2.  Evidence submitted since the August 1998 RO decision 
denying entitlement to service connection for residuals of 
lead poisoning relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The Veteran is not currently diagnosed with residuals of 
lead poisoning; his asserted pathology is not otherwise 
attributable to his period of active service.

4.  The Veteran is not currently diagnosed with residuals of 
cellulitis and abscess of the right thenar eminence.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied the Veteran's 
claim of service connection residuals of lead poisoning is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (1998).

2.  The additional evidence presented since the August 1998 
rating decision by the RO, denying the Veteran's claim of 
service connection for residuals of lead poisoning, is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).

3.  The criteria for entitlement to service connection for 
residuals of lead poisoning  have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).

4.  The criteria for entitlement to service connection for 
residuals of cellulitis and abscess of the right thenar 
eminence have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

By letters dated in March 2005, August 2005, September 2005, 
and April 2006, the Veteran was notified of the information 
and evidence necessary to substantiate his claims.  VA told 
the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has 
satisfied the requirements of the VCAA.

The August 2005 letter provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving the Veteran the opportunity to submit additional 
evidence or request assistance prior to making a decision.  
The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b). 

With respect to the Dingess notice requirements, requisite 
notice was provided to the Veteran in the April 2006 
correspondence referenced above.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available service 
treatment records, VA medical records, and private medical 
treatment records have been obtained.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, 
the duties to notify and assist have been met,  and no 
further action is necessary under the mandates of the VCAA.    

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Reopening a claim for service connection for residuals of 
lead poisoning

The Veteran is seeking service connection for residuals of 
lead poisoning.  Because the Veteran did not submit a 
substantive appeal to the August 1998 decision of the RO 
which denied service connection for residuals of lead 
poisoning, that determination became final based on the 
evidence then of record.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claims.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in August 1998, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of lead poisoning.  At that time of the decision, 
the evidence of record included the Veteran's service 
treatment records which were negative of symptoms associated 
with exposure to lead poisoning.  

The Veteran's separation report of medical examination dated 
in January 1967 showed that clinical evaluation of all 
systems was normal.  In the associated report of medical 
history, also dated in January 1967, the Veteran only 
reported a history of childhood mumps and a childhood right 
inguinal hernia repair, each without residuals.  

The evidence also included private medical treatment records 
from J.A., M.D.; J. A. S., M.D.; and R. R. A., M.D. dated 
from October 1995 to July 1997, each showing treatment for 
symptoms associated with a variously diagnosed psychiatric 
disorder, to include an assessment of tremors, all of which 
were said to have been symptomatic since childhood.  The 
Veteran was also diagnosed with hypertension.  There was no 
diagnosis of residuals of lead poisoning, and no indication 
that the diagnosed disorders were etiologically related to 
the Veteran's period of active service.  As the service 
treatment records showed no evidence of a disability 
resulting from lead poisoning, and as there was no such 
current disability, the Veteran's claim for service 
connection was denied.

Subsequent to the August 1998 RO decision, in March 2005, the 
Veteran submitted a claim to reopen his previously finally 
denied claim for service connection for residuals of lead 
poisoning.  He described that while in service, he had 
injured his right hand while handling ammunition that 
contained lead.  He added that a piece of lead had been 
imbedded in his right hand at the site of the injury, and 
that approximately one week later, this injury became 
infected requiring treatment at the base clinic for the 
removal of the lead.  He noted that the piece of lead could 
not be removed.  He attributed his exposure to lead in 
service to this incident.  

The Veteran also submitted copies of his service treatment 
records dated in February 1966 which showed treatment for a 
right hand injury which resulted in an abscess of the right 
thenar eminence.  It was noted that the Veteran felt he may 
have gotten some wire from a wire brush into the wound site.  
The abscess was incised and drained.  The diagnosis was 
cellulitis and abscess of the right thenar eminence.  A 
Staph. Epidermidis infection was noted.

In March 2005, the Veteran also submitted a copy of treatises 
entitled Bacterial Skin Infections, Skin Infections, and 
Cellulitis.  In April 2005, the Veteran submitted a copy of a 
treatise entitled Lead Poisoning.

VA outpatient treatment records dated from September 1997 to 
February 2006 show that the Veteran was treated for symptoms 
associated with a variously diagnosed psychiatric disorder, 
as well as for generalized tremors and probably benign 
essential tremor.

A VA laboratory study dated in August 2005 shows that a blood 
test revealed three micrograms per deciliter of lead in the 
Veteran's blood.  The reference range was said to be from 0.0 
to 40 micrograms per deciliter.  It was indicated that the 
United States Occupational Safety and Health Administration 
(OSHA) industrial reference range dictated that no action was 
required for an individual whose findings were less than 10 
micrograms per deciliter of lead in the blood.

A VA laboratory study dated in September 2005 shows that a 
urine test revealed that lead in the Veteran's urine had a 
value of less than 10 micrograms per deciliter.  The 
reference range was said to be from 0 to 80 micrograms per 
deciliter.

A VA examination report dated in October 2005 shows that the 
examiner indicated that he had reviewed the Veteran's entire 
claims file in conjunction with conducting the examination of 
the Veteran.  The examiner described a complete medical 
history of the Veteran as set forth above, to include the 
inservice treatment of the abscess of the right thenar 
eminence as well as a significant post-service history of 
employment as a master carpenter (though the Veteran denied 
the use of lead paint).  Following examination of the Veteran 
and a review of the laboratory findings, the examiner 
concluded that the Veteran had a benign essential tremor, and 
that a positron emission tomography (PET) scan of the brain 
had revealed a finding suggestive of Alzheimer's type 
dementia.  The examiner concluded that there was no clinical 
evidence or laboratory evidence of lead poisoning or 
intoxication.

A VA outpatient treatment record from a staff psychiatrist 
dated in March 2006 shows that the Veteran reported the 
inservice injury to his right hand while loading ammunition.  
The psychiatrist opined that he was without doubt exposed to 
lead in the blood stream, and that lead poisoning at this 
time was a likely contributing factor and no doubt 
complicated the clinical picture.  The psychiatrist concluded 
that since there existed no such thing as a tolerable level 
of lead in the blood stream, and it was a well known medical 
fact that the sequelae included neurological complications, 
this could be accounting for the Veteran's cognitive decline, 
the tremors, or other neurological findings, and his 
refractory depression.  The impression was major depression, 
rule out a dementing illness of unclear etiology, 
neurological tremors, benign familial tremors.

A lay statement from L. A., the Veteran's brother, dated in 
December 2006, shows that the Veteran was said not to have 
had any shaking prior to his period of active service, but 
that when he came home from service, he had tremors in his 
hands.

A lay statement from D. B. M., a friend of the Veteran, dated 
in December 2006, shows that the Veteran was said not to have 
had any shaking prior to his period of active service, but 
that when he came home from service, he had a tremor in his 
hand.

In light of the foregoing, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of lead 
poisoning.  The above evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the Veteran's claim.  The additional 
medical evidence of record since the August 1998 RO decision 
suggests a factual basis that could potentially warrant an 
allowance of service connection for residuals of lead 
poisoning.  Thus, the claim is reopened.

In reopening the Veteran's claim of service connection for 
residuals of lead poisoning, the Board must now adjudicate 
the issue on the merits.  As indicated above, service 
connection requires medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, 12 Vet. App. at 253.

Having carefully considered the Veteran's claim, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for residuals of 
lead poisoning.  The Veteran's service treatment records are 
completely negative of a finding of exposure to lead 
poisoning.  While the records confirm the Veteran's assertion 
that he was treated for a right hand injury, there is no 
evidence to suggest that this injury resulted in exposure to 
lead.  The Board notes that the Veteran's separation 
examination report is completely silent as to any symptoms 
associated with lead poisoning.  The Veteran's separation 
examination report is highly probative as to his condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining his then-physical 
condition, as opposed to his current assertion which may be 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Subsequent to service, although the Veteran has asserted that 
he has had residuals of lead poisoning ever since service, 
treatment for any type of disorder was not first indicated 
until the private medical treatment records dated from 
October 1995 to July 1997, showing treatment for a variously 
diagnosed psychiatric disorder, tremors, and hypertension 
(though there was no evidence that any of these disorders 
resulted from lead poisoning).  This is more than 28 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board finds probative the October 2005 opinion of the VA 
examiner that concluded that the Veteran had no clinical or 
laboratory evidence of lead poisoning or intoxication, and 
that the Veteran had a benign essential tremor associated 
with Alzheimer's type dementia.  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

The Board has considered the March 2006 opinion of the VA 
psychiatrist which suggested that lead poisoning in service 
could be accounting for the Veteran's cognitive decline, 
tremors, or other neurological findings.  However, a medical 
diagnosis is only as credible as the history on which it was 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (A diagnosis "can be no 
better than the facts alleged by the appellant.").  Apart 
from evidence that the examiner's assessments were made on 
the basis of primarily the Veteran's account, the facts 
underlying the assessments are not substantiated by the 
record, as there was no evidence of exposure to lead in 
service, and the post-service laboratory findings all 
demonstrate that there was no evidence of lead poisoning or 
intoxication.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (It is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the Veteran.).    

When viewed against the background of the service medical 
records which are negative for exposure to lead in service, 
the lack of any evidence of the asserted residuals until the 
Veteran's claim in 1997, and the negative laboratory 
findings, the medical evidence of record does not establish 
that there is a nexus between any current diagnosis and 
service.  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann, 5 
Vet. App. at 233 (The Board was not bound to accept opinions 
of two doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant).

Moreover, as the medical evidence does not show a current 
diagnosis of residuals of lead poisoning, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of 
current residuals of lead poisoning, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim.

The Board has also considered the treatises submitted by the 
Veteran in March 2005 and April 2005, with regard to skin 
infections, cellulitis, and lead poisoning.  To the extent 
that he is attempting to extrapolate from the treatises that 
he has residuals of lead poisoning as result of his period of 
active service, such extrapolation would constitute nothing 
more that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record, and, therefore, cannot be deemed material.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 
Vet. App. 314 (1998).

For the Board to conclude that the Veteran experienced lead 
poisoning during service, that such exposure was of a certain 
degree, and that the assumed degree of such exposure was 
enough to cause current residuals of lead poisoning, would be 
speculation.  The law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2009); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

The Board recognizes contentions of the Veteran and of those 
submitting lay statements on his behalf that he has had 
continuous tremors since active service.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of physical, psychiatric  and neurological manifestations, 
his opinion is outweighed by the competent medical evidence 
which concludes that there was no evidence of current 
residuals of lead poisoning, and which otherwise fails to 
provide a nexus between any of the current manifestations and 
service.  Simply stated, the preponderance of the competent 
medical evidence of record outweighs the contentions of the 
Veteran and of those providing lay statements.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
is sympathetic to the Veteran's claim, as well as those set 
forth in the lay statements, as they are all competent to 
describe that which was  experienced and witnessed.  However, 
there is no indication that either possess the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
residuals of lead poisoning.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  There can be no doubt from review of the 
record that the Veteran rendered honorable and faithful 
service for which the Board is grateful.  However, the Board 
has carefully reviewed the record in depth, and it has been 
unable to identify a basis upon which service connection may 
be granted.  Accordingly, as the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Gilbert, 1 Vet. App. at 49.

Residuals of cellulitis and abscess of the right thenar 
eminence

As noted above, the Veteran's service treatment records dated 
in February 1966 


show treatment for a right hand injury which resulted in an 
abscess of the right thenar eminence.  It was noted that the 
Veteran felt he may have gotten some wire from a wire brush 
into the wound site.  The abscess was incised and drained.  
The diagnosis was cellulitis and abscess of the right thenar 
eminence.  A Staph. Epidermidis infection was noted.

The Veteran's separation report of medical examination dated 
in January 1967 showed that clinical evaluation of the upper 
extremities was normal, and there was no scar of the right 
hand noted.  In the associated January 1967 report of medical 
history, the Veteran indicated that he did not have any bone, 
joint, or other deformity.  

The October 1995 to July 1997 private medical treatment 
records from J.A., M.D.; J. A. S., M.D.; and R. R. A., M.D., 
are negative of any findings associated with residuals 
cellulitis and abscess of the right thenar eminence.

In his March 2005 statement, the Veteran described that while 
in service, he had injured his right hand while handling 
ammunition that contained lead.  He added that a piece of 
lead had been imbedded in his right hand at the site of the 
injury, and that approximately one week later, this injury 
became infected requiring treatment at the base clinic for 
the removal of the lead.  He noted that the piece of lead 
could not be removed.

In March 2005, the Veteran also submitted a copy of treatises 
entitled Bacterial Skin Infections, Skin Infections, and 
Cellulitis.

VA outpatient treatment records dated from September 1997 to 
February 2006 show no findings associated with residuals of 
cellulitis and abscess of the right thenar eminence.

The October 2005 VA examination report shows that physical 
examination  of the right hand found no tenderness, redness, 
swelling, heat, or discoloration in the area of the prior 
injury.  Grip was strong, finger strength was strong, and 
dexterity was preserved.  There was no visible scar in the 
thenar eminence of the right thumb.  The Veteran, himself, 
indicated that the scar had already disappeared.  The 
examiner indicated that there was no local inflammation or 
swelling in the area of the old injury described in 1966, nor 
a history of any recurrence of any disability affecting the 
right thumb or right thenar that was tractable in the 
Veteran's history.  The diagnosis was no residual of the 
cellulitis from the scrape on the right thumb thenar eminence 
,which happened in service.

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
residuals of cellulitis and abscess of the right thenar 
eminence, as it is not shown that the Veteran currently has 
any such disability.  Congress specifically limits 
entitlement to service connection benefits to cases where 
there is a current disability. "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer, 3 
Vet. App. at 225.

The Board acknowledges the Veteran's own belief that he has 
residuals of cellulitis and abscess of the right thenar 
eminence that were incurred during active service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu, 2 Vet. App. at 495.

In sum, the evidence of record fails to establish that the 
Veteran has a current diagnosis of residuals of cellulitis 
and abscess of the right thenar eminence.  As the 
preponderance of evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A.§ 
5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER

New and material evidence having been presented, the claim of 
service connection for residuals of lead poisoning is 
reopened, and to this extent only the appeal is granted.

Service connection for residuals of lead poisoning is denied.

Service connection for residuals of cellulitis and abscess of 
the right thenar eminence is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


